FRANKLIN LAKE RESOURCES INC. 172 Starlite StreetSouth San FranciscoCA 94080 TEL 650-588-0425 FAX 650-273-1061 E-MAIL info@franklinlake.com March 10, 2008 Karl Hiller, Branch Chief Division of Corporate Finance Securities and Exchange Commission 100 F Street NE Washington DC 20549-7010 Via fax 202-772-9368 (letter only) and First Class Mail Re: Your letter dated June 26, 2007 Dear Mr. Hiller: We are enclosing Letter dated March 10, 2008, in response to your letter above; Black-lined version of a draft of an Amendment to our Form 10-KSB for fiscal year ended October 31, 2006, including two certifications with respect thereto (not black-lined because extensive changes make that impractical); and Statement containing acknowledgments specified in your letter referred to above. Thank you for your patience with respect to this response. If you need further information, please let me know, or you may contact Peter Boyle, our legal counsel (office 650-588-0425/ cell 415-717-8273). Sincerely, Father Gregory Ofiesh President
